Citation Nr: 0739261	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1943.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Jackson, Mississippi, (hereinafter 
RO).  

In June 2007, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDING OF FACT

Hearing loss is not shown during service and there is no 
reliable evidence linking a current hearing loss disability 
to service, to include by way of aggravation.   


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensironeural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in October 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  In this regard, 
attempts have been made to obtain records of purported 
treatment or hearing loss shortly after service from the two 
physicians identified by the veteran to have provided this 
treatment, Drs. CJ and JJS.  However, these records have not 
yielded records of the described treatment shortly after 
service.  In addition, the Board notes that after the initial 
rating decision, via the August 2006 statement of the case, 
the veteran was given notice of the type of specific evidence 
necessary to establish a disability rating or effective date.  
However, since the Board has concluded that the preponderance 
of the evidence is against the claim of service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.

Therefore, as there is otherwise no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a).  There are some disabilities, including 
sensironeural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000 or 4000 Hertz, must measure more than 40 decibels, 
or at least 3 of these 5 threshold levels must measure more 
than 25 decibels, or speech recognition must be lower than 94 
percent.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also 
Cotant v. Principi, 17 Vet. App. 116 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

The service medical records reflect normal "20/20" hearing 
at entrance to service and no evidence of treatment for 
hearing loss.  After service, reports from VA hospitalization 
for tonsillitis in March and April 1944 do not reflect any 
hearing deficits.  

A January 2005 report from the aforementioned JJS described a 
"very severe nerve type hearing loss in both ears," which 
he said was inherited from the veteran's father and made 
worse by military service in 1943.  He indicated that the 
veteran was seen in his ear clinic "about 30 years ago" and 
that he had been wearing hearing aids for the same amount of 
time.  This examiner noted at the beginning of his statement 
"[t]his report is based upon what the [veteran] told me 
only, not substantiated by any medical records, or other 
documentation."  Nonetheless, he stated "[i]t is obvious 
your hearing was aggravated by military service and the 
Veterans Administration ought to recognize it."  This same 
examiner submitted a letter to the veteran in June 2006 in 
which he reiterated that his January 2005 statement 
"explains [that] your hearing loss [was] caused by military 
service."  

Additional post-service evidence of record includes VA 
clinical reports that clearly show audiometric findings 
reflective of current hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  However, none of these reports 
link the veteran's hearing loss to service, and none indicate 
that the hearing loss was first manifested at a time earlier 
than was reported by Dr. JJS; namely, 30 years ago or 
approximately three decades after service separation.  The 
post service evidence also reflects several lay statements 
from persons who have know the veteran over the years and 
assert that the veteran has suffered from bilateral hearing 
loss since his separation from service.  At the hearing 
before the undersigned, the veteran attributed his hearing 
loss to exposure to noise from a firing range during service.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that while Dr. JJS has 
indicated that "inherited" hearing loss existed prior to 
service, the veteran is entitled to the presumption of 
soundness, as the entrance examination demonstrated no 
hearing loss and there is otherwise not "clear and 
unmistakable evidence" that bilateral hearing loss existed 
prior to service.  As for the positive medical evidence in 
the veteran's favor in the form of the conclusions by Dr. JJS 
referenced above that the veteran's service either 
"aggravated" or "cause" hearing loss, these opinions, as 
conceded by this physician himself, were based entirely on a 
history provided by the veteran, and not a review of the 
clinical evidence, in particular the negative service medical 
records.  Such opinions have minimal to no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  

Also weighing against the veteran's claim is the medical 
summary within the first year of separation from service that 
was negative for a hearing loss, and the fact that that first 
clinical reference to hearing loss is, at a minimum, 30 years 
after separation from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

As for the veteran's assertions, and those submitted by 
layperson on his behalf, that his bilateral hearing loss is 
related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

In light of the above, the Board finds that the probative 
weight of the positive evidence represented is outweighed by 
the negative clinical evidence, in particular the silent 
service medical records and lengthy gap between service 
separation and first clinical reference to bilateral hearing 
loss.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


